This was an action by way of injunction to enjoin the collection of taxes which the plaintiff claims were illegally assessed against it. The gist of the action is set forth in the following allegation: “On September 30, 1912, the said board of review, arbitrarily and capriciously and without any evidence or information whatsoever to warrant such action, added the sum of $4,123 to the tax return of plaintiff.”
To this petition a demurrer was filed.
The petition states a good cause of action, and injunction is the proper and only remedy. Rawson v. Schott, 7 O. C. D., 256, 14 C. C., 94; Jones v. Davis, 35 Ohio St., 474; Musser v. Adair, 55 Ohio St., 466. The law passed May 31, 1911 (102 O. L., 224), makes no provision by which the taxpayer may have his case reviewed by the state tax commission, either by error or appeal, and does not *83pretend to take away from the taxpayer his right by injunction to set aside an illegal act by the board of review.
Mr. C. W. Baker, for plaintiff.
Mr. T. L. Pogue, prosecuting attorney, and Mr. J. V. Campbell and Mr. C. A. Groom, assistant prosecuting attorneys, for defendant.

Demurrer overruled.